UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :   14-CR-405-4 (JMF)
                                                                       :
ELI DANA,                                                              :         ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On March 30, 2020, counsel for Defendant Eli Dana filed a letter-motion requesting that

the Court grant Dana “compassionate release and sentence him to time served with 5 months of

home confinement as a condition of supervised release,” pursuant to 18 U.S.C. § 3582(c)(1)(A).

See ECF No. 105.1 On March 31, 2020, the Government filed a letter noting that it does not

oppose Defendant’s motion. See ECF No. 107.

        Accordingly, Defendant’s motion is GRANTED as unopposed. The Court orders that:

        (1)      Dana’s sentence of incarceration in this case is reduced to time served pursuant to
                 18 U.S.C. § 3582(c)(1)(A);
        (2)      Dana is ordered released from Bureau of Prisons custody, effective immediately;
                 and
        (3)      Dana is placed on supervised release, subject to the conditions of supervised
                 release set forth in the judgment dated February 26, 2020, see ECF No. 101. In
                 addition to those conditions, Dana shall serve five months of home incarceration
                 with GPS technology at an address approved by his Probation Officer (that may
                 be the address set forth on page 5 of Dana’s motion). In light of the COVID-19
                 pandemic, Dana must remain at his residence except to seek any necessary
                 medical treatment.



1
      Defendant’s submission includes redactions of personal information. The Court will file
and maintain the unredacted copies of his submissions under seal.
The Government shall immediately notify the Bureau of Prisons of this Order.

       The Clerk of Court is directed to terminate ECF No. 105.

       SO ORDERED.

Dated: March 31, 2020                           __________________________________
       New York, New York                                JESSE M. FURMAN
                                                       United States District Judge
